Citation Nr: 1547121	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of emergency transportation from the Veteran's residence to the Bourbon Community Hospital on August 2, 2013.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to February 1978.  The Appellant is the Processor for the Paris-Bourbon County EMS.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs Medical Center (VAMC) in Lexington, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

This matter is not ready for disposition as the appellate record is incomplete.

With respect to the Appellant's claim for the expenses incurred as a result of the ambulance transportation on August 2, 2013, in order for an individual to qualify for payment or reimbursement for emergency transportation, a separate set of conditions must be met to qualify for payment or reimbursement.  All of the following conditions must be met pursuant to 38 C.F.R. § 17.1003 (2015): 

 (a) Payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for emergency treatment provided at such facility; 

 (b) The Veteran is financially liable to the provider of the emergency transportation; 

 (c) The Veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C. 1728 (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract); and 

 (d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such transportation; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider.

The claims file does not contain any information regarding whether payment or reimbursement was authorized under 38 U.S.C.A. § 1725 for emergency treatment provided at Bourbon Community Hospital.  Encompassed within this lack of information, is also a need for verification as to whether a VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available at the time the emergency treatment was furnished and whether the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  Finally, there is no information in the claims file indicating whether the Veteran has coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation.  

Accordingly, the case is REMANDED for the following action:

1.  Verify whether payment or reimbursement was authorized under 38 U.S.C.A. § 1725 for emergency treatment provided at Bourbon Community Hospital.  

2.  Verify whether a VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available at the time the emergency treatment was furnished.  

3.  Verify whether the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency.

4.  Verify whether the Veteran has coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for reimbursement, in light of all evidence of record.  If this claim continues to be denied, send the Appellant a Supplemental Statement of the Case (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




